            Case 5:17-cv-01302-D Document 84 Filed 11/08/19 Page 1 of 6




                   IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF OKLAHOMA

  SEAN SMITH and CRYSTAL SMITH,
                  Plaintiffs,
  v.                                             Case No: 5:17-CV-01302-D

  CSAA FIRE AND CASUALTY
  INSURANCE COMPANY and LISA
  HOLLIDAY,
                 Defendants.
                                PLAINTIFFS’ TRIAL BRIEF
       Plaintiffs Sean Smith and Crystal Smith (“The Smiths”) respectfully offer the

following Trial Brief to apprise the court of the arguments and authorities upon which they

rely to support this claim of entitlement to an award of exemplary damages. The Smiths

will file memoranda of law as necessary or as directed by the Court.

                          ARGUMENTS AND AUTHORITY

       I.     PUNITIVE DAMAGES SHOULD BE SUBMITTED TO THE JURY

       Under Oklahoma law, “[a] plea for punitive damages is generally considered to be

an element of recover of the underlying cause of action; it does not constitute a separate

cause of action.” Rodebush By & Through Rodebush v. Oklahoma Nursing Homes, Ltd.,

1993 OK 160, 867 P.2d 1241, 1247. Indeed, a plea for punitive damages is redundant since

a please for general damages is sufficient to allow a plaintiff to recover both general

damages and exemplary damages. Acton v. Culbertson, 1913 Ok 160, 132 P. 812, 816.

This is also the general rule as stated in 22 AM. JUR. 2D, DAMAGES, § 293. Accord, Smith

v. Warehouse Mkt., Inc.,, 1978 OK 125, 586 P.2d 724, 726 (noting that “in this state a claim


                                             1
           Case 5:17-cv-01302-D Document 84 Filed 11/08/19 Page 2 of 6



for punitive damages cannot be a separate and independent cause of action but is only

incidental or collateral to the claim for actual damages”). The evidence supporting a claim

for punitive damages cannot be separated from that supporting a claim for actual damages.

Both types of damages are part of one and the same claim for relief.

       Oklahoma’s punitive damage statute has separate subsections specific to insurance

bad faith actions and makes it clear that in cases alleging bad faith against an insurer,

punitive damages are appropriate where the jury finds by clear and convincing evidence

that an insurance company either recklessly disregarded its duty to deal fairly and in good

faith with its insured 23 O.S. §§ 9.1(B)(2) and (C)(2). The reasonableness of Defendant’s

conduct must be judged in light of the applicable law which it is deemed to know. Timmons

v. Royal Globe Ins. Co., 1982 OK 97, 653 P.2d 907, 913-914; Willis v. Midland Risk Ins.

Co., 42 F.3d 607, 612 (10th Cir. 1994).

       The applicable standard in considering whether to submit punitive damages to the

jury is the same as that which applies to the submission of bad faith to the jury, i.e., whether

there is any evidence upon which a reasonable juror could find in favor of Plaintiffs. In

bad faith cases, 23 O.S. § 9.1 specifically mandates a jury finding on the fact issues of

recklessness and intent. The Court’s role is to make a threshold finding whether the

evidence, construed most favorably to Plaintiffs, shows that a prima facie case has been

presented which could support a jury verdict on those issues. The Court does not weigh

the evidence, but rather only looks to see whether there is any competent evidence that

could support a jury finding of reckless disregard or intentional conduct. The Oklahoma

Supreme Court has spoken directly on this issue:

                                               2
            Case 5:17-cv-01302-D Document 84 Filed 11/08/19 Page 3 of 6



         [In Sides v. Cordes, Inc., 1999 OK 36, 981 P.2d 26], we . . . noted that
         previous cases provide that the trial court has a duty to submit a punitive
         damages question to the jury unless there is a complete lack of evidence
         to support in inference of the conduct required by § 9.

         Title 23 O.S. Supp. 2002 § 9.1 is the current statutory vehicle that governs
         all claims for punitive damages. The current version of the statute, § 9.1,
         expands the factors and it is directed at the jury, and not the reviewing
         court. It allows an award of punitive damages based upon several
         enumerated factors such as: the seriousness, profitability, duration,
         concealment, and awareness of the misconduct; and the attitude and financial
         condition of the employer. Categories of the defendant’s conduct are created
         which limit punitive damages to $100,000.00 where the defendant has acted
         in reckless disregard to the rights of other and to $500,000.00 where the
         conduct is intentional and with malice . . . .

         Nothing in the current statutory framework changes the trial court's
         responsibility to determine whether any competent evidence exists which
         would warrant submission the question of punitive damages to the jury.
         Once this determination is made, the statute guides the jury as to the
         many factors of conduct to consider, the level of conduct, and the degree
         of proof necessary to make an award of punitive damages, if any.
         [Estrada v. Port City Properties, Inc., 2011 OK 30, 258 P.3d 495, 502-04]
         [footnotes omitted; emphasis added].1
         Once the Court has made the threshold finding that competent evidence exists which

would warrant the submission of punitive damages to the jury, it is the jury that is charged



1
    See also Sides v. John Cordes, Inc., 1999 OK 36, ¶14, 981 P.2d 301, stating:

         When reviewing the proof’s sufficiency, the question is whether a prima
         facie case has been presented. A prima facie case is made out by that
         quantum of proof which, if unexplained or uncontradicted, is sufficient to
         establish a given fact and to uphold a judgment in favor of the issue which it
         supports, but which may be refuted by other evidence. The evidence may be
         direct or it may be such as supports an inference in favor of the fact in
         question. In the context of a punitive damages award, one’s successful
         presentation of a prima facie case gets the issue of punitive damages to
         the jury. [footnotes omitted; emphasis added.]

                                               3
           Case 5:17-cv-01302-D Document 84 Filed 11/08/19 Page 4 of 6



with answering two questions at the close of the evidence to determine whether and at what

level punitive damages should be awarded. If evidence was presented is sufficient to make

a prima facie case for reckless disregard or intentional conduct, the questions must be

submitted to the jury. The jury, then, applies the correct standard of proof, as instructed by

the Court. Then, in a separate proceeding, the amount of punitive damages, if any, may be

considered. Clearly, according to the current statute, the issue of punitive damages is for

the jury to decide.

       “Punitive damages are not limited to cases where there is direct evidence of fraud,

malice or gross negligence, and such damages may be allowed when there is such reckless

and wanton disregard of another’s rights that malice and evil intent may be inferred.”

Sunray DX Oil Co. v. Brown, 1970 OK 183, 477 P.2d 67, 70. See also Slocum v. Phillips

Petroleum, 1983 OK 112, 678 P.2d 716, 719 (noting that malice may be presumed when

a person commits willful acts in reckless disregard of another’s rights or safety). Malice

may be shown by “an indifference to or conscious disregard” of the rights of another

justifying an award of punitive damages. Alsobrook v. National Travelers Life, 1992 OK

CIV APP 168, 852 P.2d 768; McCorkle v. Great Atlantic Ins. Co., 1981 OK 128, 637 P.2d

583, 586. Malice is defined in OUJI (Civ. 2d) No. 22.5 to include doing of a wrongful act

intentionally without just cause or excuse. No “evil intent” is required for the imposition

of punitive damages under Categories I and II.

       Oklahoma’s punitive damage statute prior to 1995 required a determination by the

Court to determine the appropriate level of punitive damages to be submitted. Our current

punitive damage statute provided for much more structured punitive damage limits but

                                              4
           Case 5:17-cv-01302-D Document 84 Filed 11/08/19 Page 5 of 6



returned the threshold decision for the category of punitive damages to specifically be

determined by the jury. This express mandate in our punitive damage statute for the jury

to answer these two punitive damage questions is unequivocal. A review of the statute for

Category III punitive damages confirms this unequivocal mandate. It is only at this

category, Category III, that the statute prescribes a determination by the Court to establish

the appropriateness of this category of punitive damages. In contrast, Category I and

Category II punitive damages are expressly within the province of the jury on consideration

of the statutory punitive damage questions.

       Here, based upon the evidence and the reasonable inferences therefrom, a jury could

reasonably find that CSAA’s actions were completely reprehensible. Instead of performing

an investigation into the Smith’s claims that was reasonable under the circumstances, it

sent its approved vendor, Rimkus Consulting Group, Inc. (“Rimkus”), to write a report

similar to all the reports Rimkus wrote for CSAA: attributing damage to non-covered cause

of losses.2 To this day, CSAA has not sent an adjuster to the Smith home. Both engineers

that went to the Smith home refused to view the collapsed floor in the living room. Given

the evidence, a jury could reasonably find that CSAA either recklessly disregarded its duty

to deal fairly and in good faith with its insured, or intentionally and with malice breached

its duty to deal fairly and in good faith with its insured. 23 O.S. §§ 9.1(B)(2) and (C)(2).

“Where there is evidence that would ‘support an inference of gross negligence or reckless

disregard/indifference for the safety of others . . . the Trial Court [is] not free to refuse to


2
 CSAA hired Rimkus 27 times in the past 5 years, and none of the Rimkus reports conclude
CSAA’s insureds sustained structural damage caused by earthquakes.
                                               5
          Case 5:17-cv-01302-D Document 84 Filed 11/08/19 Page 6 of 6



submit and instruct on the issue of punitive damages.’” Hightower v. Kansas City S. Ry.

Co., 2003 OK 45, 70 P.3d 835, 850 fn. 28 (citing Shuman v. Laverne Farmers Coop., 1991

OK CIV APP 2, 809 P.2d 76, 79). Because there is evidence of malice or conduct

equivalent thereto, the Smiths respectfully submits that the issue of CSAA liability for

exemplary or punitive damages should be submitted to the jury.



                                         MANSELL ENGEL & COLE


                                     By: M. Adam Engel
                                         Steven S. Mansell, OBA #10584
                                         Mark A. Engel, OBA #10796
                                         Kenneth G. Cole, OBA #11792
                                         M. Adam Engel, OBA #32384
                                         204 North Robinson Avenue, 21st Floor
                                         Oklahoma City, OK 73102-7001
                                         T: (405) 232-4100 ** F: (405) 232-4140
                                         Firm E-mail: aengel@meclaw.net

                                         ATTORNEYS FOR PLAINTIFFS



                            CERTIFICATE OF SERVICE

      I hereby certify that on November 8, 2019, I electronically transmitted the attached
document to the Clerk of the Court using the ECF system for filing and transmittal of a
Notice of Electronic Filing to the following registrants:

Gerard F. Pignato (jerry@ryanwhaley.com)
R. Greg Andrews (greg@andrews.law)

ATTORNEYS FOR DEFENDANT –
CSAA FIRE AND CASUALTY INSURANCE


                                                s/M. Adam Engel

                                            6
